Citation Nr: 1200217	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  06-28 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating higher than 10 percent for generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In October 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  That development completed, it has been returned to the Board for appellate consideration.  In the instant document, the Board refers to the RO and the AMC as the agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's service-connected generalized anxiety disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to difficulty staying asleep, panic attacks occurring less frequently than once per week, anxiety, and depressed mood; he generally functions satisfactorily, with routine behavior, self care, and conversation normal. 

2.  The Veteran's service-connected generalized anxiety disorder does not result in occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; abnormal speech manifestations; impairment of memory, judgment, or thinking; disturbance in motivation or mood; or difficulty in establishing and maintaining effective work and social relationships.  



CONCLUSION OF LAW

The criteria for a 30 percent rating, but no greater, for service-connected generalized anxiety disorder have been met. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  .
 
Here, the VCAA duty to notify was satisfied by way of letter sent to the Veteran in October 2005 and an additional letter was sent in October 2006.  Both letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter sent in October 2006 provided notice as to the evidence relevant to establishing an effective date if the rating was increased.  

To the extent that any required notice was provided only in the October 2006 letter, the fact that it was sent after the initial unfavorable decision on the claim by the AOJ did not result in prejudice to the Veteran because the Veteran has had an adequate opportunity to participate meaningfully in his claim since then and the AOJ readjudicated his claim in the January 2011 supplemental statement of the case; facts which demonstrate that any timing error has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect); see generally Shinseki v. Sanders 129 S.Ct. 1696 (2009) (explaining application of the rule of prejudicial error in the context of claims for VA benefits).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

During a February 2011 VA compensation and pension (C&P) examination the Veteran reported that he was receiving Social Security disability benefits.  He reported that these benefits were based on knee and back pain.  From this report, the Board concludes that his Social Security disability records are not relevant to the claim now before the Board and VA's duty to assist him in obtaining relevant evidence to substantiate his claim does not require assistance in obtaining these records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (explaining that VA has no duty to obtain Social Security Administration records where the records pertain to disability unrelated to that which is the subject of the claim for VA disability benefits).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The AOJ has obtained VA treatment records and provided the Veteran with examinations with regard to the disability on appeal in November 2005 and February 2010.  As noted in the Merits section of this decision, those examinations took into account the relevant medical history, the examiners described the Veteran's disability in detail and provided reasoned explanations that the Board can weigh along with other evidence of record.  Hence, the examinations are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In the October 2009 remand, the Board directed the AOJ to obtain all VA mental health treatment records and reports from the Detroit VA Medical Center (VAMC) for the period from September 2004 to the present and once the records were obtained or it was determined there were no records, to readjudicate the claim on appeal.  

There has been compliance with the October 2009 remand.  The AOJ obtained the identified records and those have been associated with the claims file.  It readjudicate the claim in a January 2011 supplemental statement of the case.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.A.  Merits - Factual background

Service connection was established for anxiety reaction in a March 1969 rating decision.  When VA received the September 2005 claim that led to this appeal a 10 percent disability rating was in effect and the disability had been characterized as anxiety neurosis.  In the decision on appeal, the AOJ recharacterized the disability as generalized anxiety disorder.  

In that September 2005 claim, the Veteran reported that for close to a year he had felt shaky, would at times break into a sweat, and experienced depression.  He reported that his symptoms made it hard for him on a job or when he was looking for a job.  

In his August 2006 substantive appeal, the Veteran reported that he had to take medication in order to function around people and that even though he took medication to sleep he had times during which he felt a trembling.  He reported that he sometimes broke into sweats when around crowds.  

In December 2005 the RO received statements from the Veteran, his spouse, brother, sister, sister-in-law, and what appears to be his niece.  The Veteran did not provide any additional probative evidence in his letter.  

His spouse reported that the Veteran's psychiatric disability made it nearly impossible to have a normal social life, explaining that she had to attend family and social functions alone with her children.  She reported that the Veteran had a very difficult time at work, that he chose his career as a welder so he could work alone as much as possible, that he had difficulty communicating with others, which she asserted was part of his job, and that she had seen him emotionally distraught for many years from trying to function in a normal situation.  She also reported that the Veteran's co-workers teased him constantly because of his hearing disability, resulting in further self seclusion.  She explained that in her estimation the Veteran had every symptom of post traumatic stress disorder that she had read about in a pamphlet she got while visiting the Vietnam Memorial.  She reported that since that visit the Veteran had gone into deep depression.  

The Veteran's niece reported the effects of his hearing disability but did not provide any statements concerning his psychiatric symptoms other than to say that his difficulty in hearing caused him embarrassment and shame.  His brother, sister, and sister-in-law provided statements going only to his hearing disability, including that it made it impossible for him to socialize.  His sister added that the Veteran could not tolerate crowds although she did not refer specifically to any disability other than his hearing loss.  

In November 2005, the Veteran underwent a VA mental disorders compensation and pension (C&P) examination with regard to his claim.  The examiner indicated review of the claims file, electronic medical record, that a clinical interview was conducted, and provided an accurate history of prior examinations.  

The Veteran reported that he had worked as a welder until 2001 but that changes in the industry impacted on that career and he therefore worked in other capacities over the past two years.  He reported that he was laid off from work several months before the examination due to underperformance.  He reported that he was married with two adult children.  The report includes that he received psychiatric care through VA.  

As to symptoms, the Veteran described his mood over the past year as not good, that his sleep varied but he typically slept six to seven hours per night with a single one hour break per night.  He denied uncontrollable worries, but reported feeling physically shaky in the head and that he suffered from irritability.  He denied gastrointestinal or cardiac symptoms, reported that his concentration was good, that he enjoyed his guns and shooting competitions, and he denied lack of motivation or changes in appetite.  

He attended the mental status examination neatly dressed and groomed.  He was polite and cooperative, his mood appeared mildly sad and his affect was of normal range and appropriate to the stated content.  Eye contact was good.  He was oriented to person, place, and purpose.  Rate and volume of speech were within normal limits and there were no obscure speech patterns.  He denied ever having visual or auditory hallucinations and there was no evidence of delusions or thought disorder.  He denied current suicidal or homicidal ideation, obsessive cleaning, checking or counting behavior, or any other unusual or inappropriate behavior.  He described his long and short term memory as equivalent to that of age peers, and there was no evidence of memory problems during the interview.  There was no impairment in judgment and overall his judgment appeared intact.  

The examiner summarized the examination stating that the Veteran did not report many current symptoms of his diagnosed generalized anxiety disorder and opined that this was probably because it was being effectively managed with medication.  She went on to explain that there was an affective component to his current presentation and although the Veteran did not see himself as a depressed person he had been treated with antidepressant medication for several years.  She also stated that he had been diagnosed with dysthymia and major depression by his treating psychiatrist.  She explained that his current perception of depression may be accounted for by an increase in sad mood due to situational issues, such as having been laid off work, turning 60 years old, estrangement from his son, and the death of his mother-in-law.  She concluded that based on the results of previous C&P examinations, the Veteran's anxiety appeared to be related to his military service and his depression appeared more related to recent stressors and life-stage issues rather than events during military service.  She assigned a current GAF score of 65.  

In February 2010, VA again afforded the Veteran a relevant C&P examination.  The examiner indicated review of the Veteran's claims file including previous C&P examination.  The Veteran reported that he was unemployed and going through a divorce.  In the reported symptoms section of the report there are frequent references to the Veteran's divorce and attendant worsening of symptoms.  He reported that he had been anxious for many years but his anxiety had worsened with the divorce.  He reported that he had a panic attack one month prior to the examination, that his appetite had decreased, and that he had lost weight since his wife applied for the divorce.  He also reported that he had been depressed, had not been sleeping well, and had trouble staying asleep, all in association with his divorce and cessation of employment.  He denied past suicide attempts or suicidal or homicidal ideation.  He reported that he still enjoyed his firearms hobby.  He denied delusions and auditory and visual hallucinations.  As to employment, he reported that the last time he worked was two years earlier and that the reason he stopped working was that the company that he had worked for had been bought by another company.  

Examination revealed the Veteran to have a clean appearance; he was cooperative; psychomotor activity, speech, thought process, thought content were all unremarkable.  His affect was normal, his mood was anxious, he had no delusions or hallucinations.  As to judgment and insight, he understood the outcome of his behavior and he understood that he had a problem.  He had no inappropriate behavior or obsessive, ritualistic behavior.  He had no homicidal or suicidal thoughts, no episodes of violence, and he had good impulse control.  His memory was normal. He had no problem with activities of daily living and he was able to maintain minimum personal hygiene.  The examiner stated that he did have panic attacks and commented that he had one panic attack one month earlier.  The examiner also stated that he had sleep impairment in that he had difficulty staying asleep.  

The examiner stated that the Veteran was unemployed and that the Veteran did not contend that his unemployment was due to the effect of his mental disorder.  Also noted was that he was in receipt of Social Security disability benefits and that these were based on his knee and back pain.  

The examiner assigned a GAF score of 60 and commented that he was having symptoms of anxiety and moderate difficulty in social and occupational functioning.  Diagnoses were explained as generalized anxiety disorder, as documented in the past, and that he met the criteria for adjustment disorder with depressed mood because he was depressed due to his current stressor of going through a divorce.  

The examiner included a summary, which amounts to a portion of each of the various rating criteria phrased as a question along with a yes or no answer.  For example, the first sentence in the summary is "Is there total occupation and and social impairment due to mental disorders signs and symptoms?"  The examiner answered "no" to each question other than the one that applies to a 10 percent rating and included, following a preprinted "The following statement(s) apply" that the mental disorder symptoms were controlled by continuous medication.  

As to a medical opinion, the examiner stated as follows:

Patient is having symptoms of generalized anxiety disorder which became worse as he is going through divorce which is a stressor.  He is feeling depressed due to his current situation.  As per DSM IV he met criteria for generalized anxiety disorder which was due to his military experience as he said that he was the same since he was discharged from service.  He does meet criteria for adjustment disorder with depressed mood as he is stressed due to his current situation.  

Also associated with the claims file are VA outpatient treatment notes through May 2010.  These notes include information similar to the examination report as to his symptoms.  A treating psychiatrist diagnosed him with generalized anxiety disorder and major depressive disorder in December 2009.  Earlier reports included that major depressive disorder was in remission.  The reports generally show that the Veteran was anxious during all periods of time under appeal  Diagnoses in May 2007 included dysthymic disorder.  Notes from February 2007 included that the Veteran felt comfortable being on disability and the realization of acceptance that he cannot work because of his arthritis.  There are numerous reports of back and knee pain.  There are diagnoses of neurotic depression going back to 2003.  


II.B.  Merits - Law and analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In an increased rating case the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in increased rating cases separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted., a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  Thus, the Board has considered the propriety of staged ratings in assessing the Veteran's service-connected disability.

For service-connected mental disorders, a 10 percent rating is warranted when the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2011). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Based on all the evidence of  record, the Board finds that the Veteran's service-connected psychiatric disability approximates the schedular criteria for a 30 percent rating over the entire course of the appeal, but does not approximate the schedular criteria for a rating higher than 30 percent for any period of time on appeal.  

Significantly he has been found to have depression, anxiety, and sleep disturbance over the course of his claim and appeal.  These symptoms fit squarely within the criteria for the 30 percent rating.  Whether these symptoms result in social and occupational impairment with decrease in work efficiency and inability to perform occupational tasks is a close determination, principally because there is little in the way of descriptions of occupational tasks or work efficiency in the claims file.  Looking to the descriptions for GAF score ranges is helpful in this regard.  His GAF score has never been listed as lower than 52 or higher than 65.  That this range includes some difficulty in social / occupational functioning tends to show that the Veteran has had some social and occupational impairment.  These GAF score assignments, taken together with the letter from his spouse referring in general to his reaction to a work environment, is sufficient for the Board to find that his symptoms do result in social and occupational impairment with decrease in work efficiency and inability to perform occupational tasks.  

In making this determination, the Board has considered November 2005 examination report explanation that the Veteran's anxiety is related to his military service and "[h]is depression appears more related to recent stressors and life-stage issues than events in his military service."  Also considered is the separation of diagnoses into an adjustment reaction related to his divorce and unemployment and generalized anxiety disorder related to his military service.  

To the extent that this evidence could be construed as potentially limiting the rating to be assigned for his service-connected psychiatric disability, the Board assigns it no probative weight.  The November 2005 examiner merely stated that his depression was more related to recent life events, not that it was unrelated to the condition for which service connection has been established and opined that his depression may be accounted for by an increase in sad mood due to situational issues, such as having been laid off work, turning 60 years old, estrangement from his son, and the death of his mother-in-law.  These statements the Board has considered along with the separation of his symptoms into the two diagnoses but finds that taken together there is too much speculation involved to limit the rating on a basis of assignment of different symptoms to different diagnoses.  Hence, the Board considers all of his psychiatric symptoms to be due to his service connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (noting that reasonable doubt is to be resolved in the Veteran's favor where it is unclear whether symptoms are due to nonservice-connected as opposed to service-connected conditions).   

His disability does not approximate the schedular criteria for a rating higher than 30 percent.  His reported panic attack occurred one month prior to the February 2010 examination and he reported that he sometimes broke into sweats when in crowds.  These facts tend to show that his panic attacks occur less frequently than weekly.  There is no evidence that he has panic attacks weekly or more frequently.  His symptoms are not characteristic of those listed as examples in the criteria for higher than a 30 percent rating.  Although examined twice during the course of his claim and appeal and treated by VA throughout that time, there were no findings of memory impairment, or speech abnormalities.  His judgment has been described as normal and there is no evidence to the contrary.  There is no indication of impaired abstract thinking.  There is no indication that the Veteran has had difficulty in establishing and maintaining work relationships when he did work, and although he has reported his divorce, he has also reported that he engages in shooting competitions, tending to show that he does not have difficulty in establishing and maintaining relationships.  The Board does not find that his divorce is evidence that the Veteran cannot establish and maintain effective social relationships, but merely that his marital relationship has not worked out.  There is no indication that he has difficulty understanding complex commands.  Similarly, his symptoms do not fall into the schedular criteria for the 70 percent or the 100 percent ratings.  Nor does the Veteran have any symptoms that are similar to symptoms listed for the 50, 70, or 100 percent ratings.  

Resolving reasonable doubt in favor of the Veteran, the disability picture presented by the evidence is one of symptoms of his service-connected psychiatric disability resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence clearly shows that he generally functions satisfactorily, his conversation has never been described as abnormal, there are no abnormalities noted as to his behavior, and all findings regarding his self care - as evidenced in part by his appearance, show that to be normal.  There is no evidence tending to show that his symptoms result in reduced reliability and productivity, either socially or occupationally.  In short, the preponderance of the evidence shows that disability due to psychiatric disease does not approximate the criteria for a rating higher than 30 percent for any period of time on appeal.  

The Board has not neglected to consider that the Veteran has been unemployed and is in receipt of Social Security disability benefits.  He has reported that his Social Security benefits are based on pain of his back and his knees.  There is no indication, and he has not contended, that he is unable to work due to psychiatric disability.  Hence, the Board does not find reason to either adjudicate a claim for a total disability rating due to individual unemployability (TDIU) or to remand a question of TDIU to the AOJ.  Although the Veteran is unemployed and receiving Social Security disability benefits, the facts of this case do not raise an issue of a entitlement to a TDIU.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the AOJ must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Referral for extraschedular consideration is not warranted in this case.  The Veteran's symptoms are depression, anxiety, sleep impairment, and panic attacks, all of which are contemplated by the rating schedule.  His level of disability is also contemplated by the rating schedule given that the scheduler criteria refers to panic attacks greater than once per week and near continuous panic or depression affecting the ability to function independently, levels of disability that exceed the level of disability suffered by the Veteran, as shown by the evidence of record.  As the first element of the Thun analysis is not met, the Board declines to remand this matter for referral for extraschedular consideration.  

Finally, the Board has considered the statements from the Veteran's relatives regarding posttraumatic stress disorder (PTSD) but does not find that this case involves a claim of entitlement to service connection for PTSD.  Rather, the Board views these references as merely the layperson's generalization of psychiatric disability suffered by veterans.  It is clear from the treatment records, examination reports, and the Veteran's statements that this is best characterized as a claim and appeal for a higher rating for psychiatric disability that has already been determined to be service connected.  Of note, the same rating criteria are applied whether the diagnosis is generalized anxiety disorder or PTSD.  

In summary, disability due to the Veteran's psychiatric disease approximates the criteria for a 30 percent rating for all periods of time on appeal but does not approximate the criteria for higher than a 30 percent rating for any period on appeal.  Hence, a 30 percent rating must be granted.  There is no reasonable doubt to be 

(CONTINUED ON NEXT PAGE)
resolved as to the question of entitlement to a rating higher than 30 percent.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating of 30 percent, but no greater, for service-connected generalized anxiety disorder is granted for the entire appeal period, subject to the laws governing the payment of monetary benefits



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


